office_of_chief_counsel internal_revenue_service memorandum number release date cc ita posts-113587-08 uilc date may to associate area_counsel lmsb area detroit michigan from associate chief_counsel income_tax accounting jeffery g mitchell branch chief cc ita subject chief_counsel_advice on combining pools under revproc_2008_23 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how does a reseller of cars light-duty trucks and crossover vehicles collectively vehicles implement the change to the vehicle-pool method sanctioned in revproc_2008_23 i r b law analysis law sec_472 of the internal_revenue_code provides generally that a taxpayer may use the lifo_method of inventorying goods if among other requirements the change to and use of the method is in accordance with such regulations as the secretary may prescribe as necessary in order that the use of the method may clearly reflect income sec_1_472-8 of the income_tax regulations provides that any change in method of pooling authorized by sec_1_472-8 and used in computing the taxpayer’s lifo_inventories under the dollar-value lifo_method shall be treated as a change in method_of_accounting any method of pooling that is authorized by sec_1_472-8 shall be used for posts-113587-08 the year of adoption and for all subsequent taxable years unless a change is required by the commissioner in order to clearly reflect income or unless permission to change is granted by the commissioner as provided in sec_1_446-1 if the taxpayer changes from one method of pooling to another method of pooling the ending lifo inventory for the taxable_year preceding the year_of_change shall be restated under the new method of pooling sec_1_472-8 provides in relevant part that a taxpayer who has been using the dollar-value lifo_method and who is permitted or required to change its method of pooling shall combine or separate the lifo value of its inventory for the base_year and each yearly layer_of_increment in order to conform to the new pool or pools the combination or separation of the lifo value of the taxpayer’s inventory for the base_year and each yearly layer_of_increment shall be made in accordance with the appropriate method in sec_1_472-8 unless the use of a different method is approved by the commissioner sec_1_472-8 provide rules that a taxpayer must apply when combining pools with the same base_year and sec_1_472-8 provide rules that a taxpayer must apply when combining pools with different base years in addition sec_1_472-8 and iv contain examples showing the application of these rules but only for taxpayers that use the double-extension_method sec_4 of revproc_2008_23 provides that a taxpayer changing to the new vehicle pool method must make the change on a cut-off basis see section dollar_figure of rev_proc and must comply with sec_1_472-8 instead of using the earliest taxable_year for which the reseller adopted the lifo_method for any items in a pool the reseller must use the year_of_change as the base_year when determining the lifo value of that pool for the year_of_change and subsequent taxable years ie the cumulative index at the beginning of the year_of_change will be the reseller must restate the base-year_cost of all layers of increment in a pool at the beginning of the year_of_change in terms of new base-year_cost for an example of establishing a new base_year see sec_1_472-8 analysis when combining two or more pools that have the same base_year a taxpayer using the double-extension_method sums the base-year_cost and lifo value of each layer of all pools to obtain the total base-year_cost and total lifo value respectively of the newly combined pool in contrast when combining pools having different base years the taxpayer treats the base_year of the oldest pool as the base_year of the newly combined pool and treats all subsequent base years as increments in addition the taxpayer restates the base-year_cost of all increments arising from each pool other than that oldest pool newer pool in terms of the base-year_cost of the base layer of that oldest pool to restate a newer pool’s base-year_cost a taxpayer using the double- extension method reconstructs or establishes a new base-year_cost for each item in the newer pool sec_1_472-8 and g iv posts-113587-08 though sec_1_472-8 does not describe how a taxpayer using a link-chain_method combines pools we believe that analogous rules generally apply most of the principles concepts and operating rules that apply to the double-extension_method also apply to the link-chain_method furthermore the regulations that sanction the double- extension method are cited frequently to justify various methods and approaches used with the link-chain_method see eg sec_1_472-8 describing the rules for determining increments and decrements of lifo layers however the rules prescribed in sec_1_472-8 concerning how pools with different base years are to be combined do not work when a taxpayer uses the link-chain_method because under the link-chain_method the taxpayer determines the base-year_cost of a pool using an annually determined cumulative deflator_index rather than summing the base-year costs of each item in the pool thus these rules must be adapted to the link-chain_method to restate a newer pool’s base-year_cost a taxpayer using the link-chain_method divides that pool’s base-year_cost by the oldest pool’s cumulative index computed as of the newer pool’s base_year for example if the oldest pool has a base_year of and the newer pool has a base_year of the taxpayer uses the oldest pool’ sec_2002 cumulative index as the divisor this restatement procedure like the procedure for the double-extension_method generally treats the taxpayer as having included the items in the newer pool in the oldest pool beginning in the newer pool’s base_year a reseller must comply with sec_1_472-8 when combining a new car pool and a new light-duty truck pool into a new vehicle pool and when combining a used car pool and a used light-duty truck pool into a used vehicle pool the following examples shows how a reseller that uses a link-chain_method complies with sec_1 g the examples also illustrate the establishment of the year_of_change as the new base_year for the newly combined pool it is important to note that in both examples the base-year_cost of each lifo_layer is in the same proportion to the total base-year_cost both before and after the establishment of the new base_year though there may be other approaches to implementing the change to the vehicle-pool method we have doubts about any approach that allocates the new base-year_cost among lifo layers in different proportions example same base_year reseller is a franchised dealer of new cars new light-duty trucks and new crossover vehicles including suvs vans minivans and other similar vehicles collectively new vehicles reseller uses a dollar-value link-chain lifo_method to account for inventories of new vehicles assume that reseller has a new car pool and a new light-duty truck pool new truck pool at date with the inventory data shown in table and table respectively and that reseller obtains automatic consent under revproc_2008_23 to combine these pools into a new vehicle pool for the taxable_year ended date year_of_change table - new car pool layer base cost index lifo value posts-113587-08 dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure base layer layer layer total table - new truck pool layer base layer layer total to implement the change in method of pooling for these new vehicles reseller first determines the current-year cost of the entire inventory assume that the current- year costs of reseller’s new car pool and new truck pool at date are dollar_figure and dollar_figure respectively next as shown in table reseller combines the base costs of the two pools year by year to create base costs for the new vehicle pool year by year and combines the lifo values of the two pools year by year to create the lifo values for the new vehicle pool year by year lifo value dollar_figure big_number dollar_figure base cost dollar_figure big_number dollar_figure index new vehicle pool dollar_figure dollar_figure new car pool dollar_figure dollar_figure new truck pool dollar_figure dollar_figure big_number table summary current-year cost cumulative index base cost layers at base cost base layer layer layer total layers at lifo value base layer layer layer total next as shown in table reseller revises each of the layer indexes to reflect dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure the relationship between base cost and lifo value for the new vehicle pool table - new vehicle pool layer base layer layer layers at base cost dollar_figure big_number revised index lifo value dollar_figure big_number posts-113587-08 big_number dollar_figure layer total next reseller restates the cumulative index of the new vehicle pool a sec_1 dollar_figure current-year cost of new vehicle pool dollar_figure base cost of new vehicle pool then reseller restates the base_year of the new vehicle pool to the current_year as shown in table reseller multiplies the layers at base cost by the restated cumulative index of big_number dollar_figure table - restated layers layers base layer layer layer total next as shown in table reseller revises each of the layer indexes to reflect cumulative index layers at base cost dollar_figure big_number big_number dollar_figure layers at updated base cost dollar_figure big_number big_number dollar_figure the relationship between base cost and lifo value for the new vehicle pool table - new vehicle pool layers base layer layer layer total finally reseller restates the cumulative index of the new vehicle pool a sec_1 dollar_figure current-year cost of new vehicle pool dollar_figure base cost of new vehicle pool layers at updated base cost dollar_figure big_number big_number dollar_figure revised index lifo value dollar_figure big_number big_number dollar_figure example different base years the facts are the same as example except that table and table provide the following data table - new car pool layer base layer layer layer layer layer layer total base cost dollar_figure big_number big_number dollar_figure index lifo value dollar_figure big_number big_number dollar_figure posts-113587-08 table - new truck pool layer base layer layer layer layer total to implement the change in method of pooling for these new vehicles reseller base cost dollar_figure big_number dollar_figure lifo value dollar_figure big_number dollar_figure index first restates the base cost of the newer pool new truck pool in terms of the older pool’s new car pool’s base_year as shown in table new truck pool original dollar_figure big_number dollar_figure new car pool cum index table layers at base cost base layer layer layer layer total layers at lifo value base layer layer layer layer total next reseller determines the current-year cost of the entire inventory assume new truck pool restated dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure that the current-year costs of reseller’s new car pool and new truck pool at date are dollar_figure and dollar_figure respectively as shown in table reseller combines the base costs of the two pools year by year to create base costs for the new vehicle pool year by year and combines the lifo values of the two pools year by year to create the lifo values for the new vehicle pool year by year table summary current-year cost cumulative index base cost dollar_figure new truck pool’s cumulative index dollar_figure new car pool’s new car pool dollar_figure dollar_figure new truck pool dollar_figure dollar_figure big_number new vehicle pool dollar_figure dollar_figure cumulative index layers at base cost posts-113587-08 dollar_figure big_number big_number big_number big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number big_number dollar_figure base layer layer layer layer layer layer total layers at lifo value base layer layer layer layer layer layer total next as shown in table reseller revises each of the layer indexes to reflect dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure the relationship between base cost and lifo value for the new vehicle pool table - new vehicle pool layer sec_2002 base layer layer layer layer layer layer total layers at base cost dollar_figure big_number big_number big_number big_number dollar_figure revised index lifo value dollar_figure big_number big_number big_number big_number dollar_figure next reseller restates the cumulative index of the new vehicle pool a sec_1 dollar_figure current-year cost of new vehicle pool dollar_figure base cost of new vehicle pool then reseller restates the base_year of the new vehicle pool to the current_year as shown in table reseller multiplies the layers at base cost by the restated cumulative index of table - restated layers layer sec_2002 base layer layer layer layer layers at base cost dollar_figure big_number big_number big_number cumulative index layers at updated base cost dollar_figure big_number big_number big_number posts-113587-08 layer layer total next as shown in table reseller revises each of the layer indexes to reflect big_number dollar_figure big_number dollar_figure the relationship between base cost and lifo value for the new vehicle pool table - new vehicle pool layer sec_2002 base layer layer layer layer layer layer total layers at updated base cost dollar_figure big_number big_number big_number big_number dollar_figure revised index lifo value dollar_figure big_number big_number big_number big_number dollar_figure finally reseller restates the cumulative index of the new vehicle pool a sec_1 dollar_figure current-year cost of new vehicle pool dollar_figure base cost of new vehicle pool conclusion if a reseller combines its new car and new truck pools or used car and used truck pools into a single vehicle pool as shown in example or example whichever is applicable exam should not challenge the reseller’s implementation of the change to the vehicle-pooling method during an examination of the reseller’s federal_income_tax return case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views posts-113587-08 please call if you have any further questions george j blaine associate chief_counsel income_tax accounting by _____________________________ jeffery g mitchell chief branch income_tax accounting
